Title: From Thomas Jefferson to James Steptoe, 6 July 1806
From: Jefferson, Thomas
To: Steptoe, James


                        
                            Dear Sir
                            
                            Washington July 6. 06.
                        
                        I have heretofore directed my letters for Poplar forest by the way of Lynchburg but find them extremely slow
                            in getting there. it being material that the inclosed should be quickly recieved and answered, I have made free to put it
                            under cover to you in the hope that it will get quickly to you from New London & that an opportunity may occur of
                            forwarding it to mr Griffin.
                        The information we recieve from London gives us great hope that we shall have such an accomodation of our
                            differences with that country as may be accepted.   as to those with Spain we as yet know nothing. so much irritable matter
                            has been thrown out here against that country & France that if their rulers have not more wisdom than sensibility, our
                            endeavors at a peaceable settlement may fail. if they keep their temper, their interest will certainly lead to friendly
                            arrangement.—I observe paragraphs running through all the papers of combinations of Indians in our North Western quarter to
                            commence war on us. they are like all the other alarms we have had from the same quarter, without foundation on the part
                            of the Indians, and mere efforts of rascally traders to embroil us with those people in order to perpetuate their own
                            extortionate commerce. Accept my friendly salutations & assurances of great esteem & respect
                        
                            Th: Jefferson
                            
                        
                    